J-S02017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                v.                             :
                                               :
    RYAN EDWARD BROCK                          :
                                               :
                       Appellant               :       No. 1368 MDA 2019

           Appeal from the Judgment of Sentence Entered July 30, 2019
               In the Court of Common Pleas of Huntingdon County
              Criminal Division at No(s): CP-31-CR-0000097-2018


BEFORE: BENDER, P.J.E., KING, J., and MUSMANNO, J.

MEMORANDUM BY KING, J.:                             FILED FEBRUARY 20, 2020

        Appellant, Ryan Edward Brock, appeals from the judgment of sentence

entered in the Huntingdon County Court of Common Pleas, following his jury

trial conviction for aggravated assault.1 We affirm.

        In its opinion, the trial court sets forth the relevant facts of this case as

follows:

            On November 22, 2017, [Appellant] was an inmate at the
            State      Correctional    Institution   at    Huntingdon,
            Pennsylvania….      Mr. Kenneth Boal was the sergeant
            assigned to Bravo block where [Appellant] was housed. At
            or around 3:00 p.m.[,] Sergeant Boal noticed [Appellant] at
            a desk located at the end of the block. He overheard
            [Appellant] conversing with a Corrections Officer…about
            seeing someone from the psychology department.
            [Appellant]…was insistent that he wanted a psychologist to
            come to the block and see him immediately. Sergeant Boal
            testified that [Appellant] was agitated. He related that he
            told [Appellant] that a call to psychology would be made,
____________________________________________


1   18 Pa.C.S.A. § 2702(a)(3).
J-S02017-20


         and that he should return to his cell. [Appellant] complied
         with the order and started down the tier towards his cell.
         Sergeant Boal followed him. At a point midway down the
         tier, [Sergeant] Boal testified [Appellant] planted a foot,
         spun around, and hit him on the left side of his face. His
         glasses flew off, and he and [Appellant] (who is substantially
         younger) engaged in a struggle.           [Appellant] struck
         him…with multiple blows to both sides of his head. Sergeant
         Boal was able to take [Appellant] to the floor, but…he
         continued to kick and swing. Another officer—CO Roberta
         Miller—was on the tier when the fight began and she called
         for help, and then she gained control of [Appellant’s] legs.
         Other officers responded, and [Appellant] was sprayed with
         pepper spray which rather quickly brought the fight to a
         conclusion.

(Trial Court Opinion, filed October 2, 2019, at 1-2).

      Following trial, a jury convicted Appellant of aggravated assault. On

July 30, 2019, the court imposed a sentence of twenty-seven (27) to fifty-four

(54) months’ imprisonment consecutive to any sentence Appellant was

already serving. Appellant did not file post-sentence motions. On August 15,

2019, Appellant timely filed a notice of appeal and voluntary Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal.

      Appellant raises the following issue for our review:

         SHOULD [APPELLANT] HAVE BEEN GRANTED A VERDICT OF
         ACQUITTAL, GIVEN THAT THE EVIDENCE PRESENTED AT
         TRIAL FAILED TO PROVE THE ELEMENTS OF THE CRIME
         CHARGED?

(Appellant’s Brief at 2).

      On appeal, Appellant asserts the Commonwealth failed to provide any

evidence to prove that he intended to injure Sergeant Boal. Appellant claims

he was seeking psychology services, and Sergeant Boal denied the request

                                     -2-
J-S02017-20


and ordered him to return to his cell. Appellant acknowledges he reacted to

the order with anger, but Appellant insists he did not have the purpose of

causing an injury to Sergeant Boal. Appellant concludes the Commonwealth

presented insufficient evidence to support the aggravated assault conviction.

We disagree.

      When examining a challenge to the sufficiency of evidence, our standard

of review is as follows:

         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt. In
         applying [the above] test, we may not weigh the evidence
         and substitute our judgment for the fact-finder. In addition,
         we note that the facts and circumstances established by the
         Commonwealth need not preclude every possibility of
         innocence. Any doubts regarding a defendant’s guilt may
         be resolved by the fact-finder unless the evidence is so weak
         and inconclusive that as a matter of law no probability of
         fact may be drawn from the combined circumstances. The
         Commonwealth may sustain its burden of proving every
         element of the crime beyond a reasonable doubt by means
         of wholly circumstantial evidence. Moreover, in applying the
         above test, the entire record must be evaluated and all
         evidence actually received must be considered. Finally, the
         [trier] of fact while passing upon the credibility of witnesses
         and the weight of the evidence produced, is free to believe
         all, part or none of the evidence.

Commonwealth v. Jackson, 215 A.3d 972, 980 (Pa.Super. 2019) (quoting

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super. 2011), appeal

denied, 613 Pa. 642, 32 A.3d 1275 (2011)).

      The Pennsylvania Crimes Code defines the offense of aggravated


                                      -3-
J-S02017-20


assault, in relevant part, as follows:

         § 2702. Aggravated assault

           (a) Offense defined.—A                  person   is   guilty   of
         aggravated assault if he:

                                   *      *    *

                  (3) attempts to cause or intentionally or
                  knowingly causes bodily injury to any of the
                  officers, agents, employees or other persons
                  enumerated in subsection (c), in the performance
                  of duty;

                                   *      *    *

             (c) Officers, employees, etc., enumerated.—The
         officers, agents, employees and other persons referred to in
         subsection (a) shall be as follows:

                                   *      *    *

                  (9) Officer or employee of a correctional
                  institution, county jail or prison, juvenile detention
                  center or any other facility to which the person has
                  been ordered by the court pursuant to a petition
                  alleging delinquency under 42 Pa.C.S. Ch. 63
                  (relating to juvenile matters).

18 Pa.C.S.A § 2702(a)(3), (c)(9).         Sections (a)(3) and (c) list protected

classes of persons and evince the legislative concern with protecting these

classes, as well as a decision to attach more serious consequences to behavior

that threatens law enforcement officers while in the performance of their

duties. Commonwealth v. Jones, 629 A.2d 133 (Pa.Super. 1993).

      A person is guilty of aggravated assault on a corrections officer if the

person attempts to cause or intentionally or knowingly causes bodily injury to


                                         -4-
J-S02017-20


the officer during performance of duty. Commonwealth v. Brown, 23 A.3d
544, 560 (Pa.Super. 2011) (en banc). Therefore, in the context of aggravated

assault on a corrections officer, the Commonwealth does not need to establish

that the corrections officer actually suffered a bodily injury. Id. Rather, the

Commonwealth need only establish an attempt to inflict bodily injury. Id.

      To show an attempt to cause bodily injury, the Commonwealth must

establish the defendant acted with specific intent to cause bodily injury.

Commonwealth v. Matthew, 589 Pa. 487, 491-92, 909 A.2d 1254, 1257

(2006). A person acts with intent with respect to a material element of the

crime, if “it is his conscious object to engage in conduct of that nature or to

cause such a result[.]”     18 Pa.C.S.A. § 302(b)(1)(i).       Therefore, the

Commonwealth can prove the requisite intent to inflict bodily injury by

showing factual circumstances that reasonably suggest the defendant

intended to cause injury. Brown, supra at 560.

      Instantly, Sergeant Boal testified that Appellant requested psychological

services. Sergeant Boal attempted to follow institutional protocol, informing

Appellant that he would make a call to request the services. In the meantime,

Sergeant Boal needed to return Appellant to his cell. While returning to the

cell, Appellant planted his foot, spun around, and punched Sergeant Boal with

a closed fist to the head. Appellant repeatedly punched Sergeant Boal until

other officers subdued Appellant. Further, Sergeant Boal sought immediate

medical attention for the injuries caused by Appellant’s flurry of punches.


                                     -5-
J-S02017-20


Contrary to Appellant’s contentions, the Commonwealth produced sufficient

evidence to establish Appellant’s intent to cause Sergeant Boal bodily injury.

See Matthew, supra; Brown, supra.          Therefore, Appellant’s issue lacks

merit. Accordingly, we affirm.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/20/2020




                                    -6-